Citation Nr: 0505765	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for status post 
vascular occlusion of both legs as secondary to service-
connected diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus, 
type II.

3.  Entitlement to service connection for residuals status 
post cerebral vascular accident as secondary to service-
connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is part of the record.

The Board finds that the veteran's VA outpatient records 
raise the issue of service connection for peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus.  That issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims service connection for status post 
vascular occlusion of both legs, coronary artery disease, and 
residuals status post cerebral vascular accident, which he 
asserts were caused or aggravated by his service-connected 
diabetes mellitus, type II.

Following an October 2002 VA examination the VA examiner 
indicated that it was his opinion that the veteran's 
significant atherosclerosis was the immediate and 
overwhelming cause of the stroke, the coronary occlusion, and 
the vascular occlusion in the legs.  The examiner indicated 
that the contribution of diabetes to the veteran's conditions 
was considered minimal and insignificant relative to the 
arterial plaque disease.

While the case was pending before the Board, the veteran 
submitted a December 2004 VA outpatient report, written by an 
attending cardiologist.  The cardiologist indicated that he 
considered the veteran's diabetes to be the principle cause 
of his heart disease.

In light of the conflicting opinions by VA medical staff, the 
Board is of the opinon that further development in this case 
is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request any additional 
treatment records covering the period 
from September 29, 2004 to the present 
from the VA medical facility in 
Charleston, South Carolina, South 
Carolina.  

2.  The RO should forward the claims 
folder to a VA cardiologist who has not 
examined the veteran to determine any 
relationship between the veteran's 
vascular disorders and the service 
connected diabetes mellitus. 

The examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's status post 
vascular occlusion of both legs, coronary 
artery disease, and/or residuals status 
post cerebral vascular accident were 
caused or aggravated by the veteran's 
service-connected diabetes mellitus, type 
II.  

The examiner's attention should be 
directed to the October 2002 the VA 
Compensation examination, and the 
December 2004 cardiology clinic addendum.  
The examination should include a complete 
rationale for the opinions expressed.  If 
the examiner desires an examination it 
should be conducted.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



